Name: Council Regulation (EEC) No 471/76 of 24 February 1976 suspending application of the condition on prices governing the importation into the Community of fresh lemons, originating in Cyprus, Spain, Israel, Morocco, the Arab Republic of Egypt, Tunisia and Turkey in accordance with Agreements between the European Economic Community and each of these countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 3 . 76 Official Journal of the European Communities No L 58/5 COUNCIL REGULATION (EEC) No 471/76 of 24 February 1976 suspending application of the condition on prices governing the importation into the Community of fresh lemons, originating in Cyprus, Spain, Israel, Morocco, the Arab Republic of Egypt, Tunisia and Turkey in accordance with Agreements between the European Economic Community and each of these countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, provide inter alia for a tariff reduction on imports into the Community of demons originating in these countries on condition that a fixed price is observed on the internal Community market; Whereas the application of the said condition should be suspended with regard to imports of fresh lemons originating in Cyprus, Spain, Israel, Morocco, the Arab Republic of Egypt, Tunisia and Turkey; Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ( 1 ), Whereas :  the Agreement establishing an association between the European Economic Community and the Republic of Cyprus (2 ),  the Agreement between the European Economic Community and Spain (3),  the Agreement between the European Economic Community and the State of Israel (4 ),  the Agreement establishing an association between the European Economic Community and the Kingdom of Morocco ( 9 ),  the Agreement between the European Economic Community and the Arab Republic of Egypt (6),  the Agreement establishing an association between the European Economic Community and the Republic of Tunisia ( 7 ),  the Additional Protocol (8 ) annexed to the Agreement establishing an association between the European Economic Community and Turkey, Whereas Council Regulations :  (EEC) No 1252/73 of 14 May 1973 on imports of citrus fruit originating in Cyprus (9),  (EEC) No 2047/70 of 13 October 1970 on imports of citrus fruit originating in Spain ( 10 ),  (EEC) No 1627/75 of 26 June 1975 on imports of fresh lemons originating in Israel ("),  (EEC) No 1467/69 of 23 July 1969 on imports of citrus'fruit originating in Morocco (12 ),  (EEC) No 2411/73 of 24 July 1973 on imports of citrus fruit originating in the Arab Republic of Egypt ( 13),  (EEC) No 1472/69 of 23 July 1969 on imports of citrus fruit originating in Tunisia ( 14 ), and  (EEC) No 1233/71 of 7 June 1971 on imports of citrus fruit originating in Turkey (15), l ) OJ No C 7, 12 . 1 . 1976, p . 68 . a) OJ No L 133 , 21 . 5 . 1973 , p . 2 . (9) OJ No L 133 , 21 . 5 . 1973 , p . 113 . ( 10 ) OJ No L 228 , 15 . 10 . 1970 , p . 2 .3) OJ No L 182 , 16. 8 . 1970, p. 4 . 4) OJ No L 136, 28 . 5 . 1975 , p. 3 . (u) OJ No L 165 , 28 . 6 . 1975 , p. 9 . ( 12 ) OJ No L 197, 8 . 8 . 1969 , p. 95 .5 ) OJ No L 197, 8 . 8 . 1969, p . 5 . 6) OJ No L 251 , 7 . 9 . 1973 , p . 2 . ( 13 ) OJ No L 251 , 7 . 9 . 1973 , p . 101 . ( 14 ) OJ No L 198 , 8 . 8 . 1969 , p. 95 .7 ) OJ No L 198 , 8 . 8 . 1969, p. 5 . 8) OJ No L 293 , 29 . 12 . 1972 , p. 3 . ( 15 ) OJ No L 130 , 16 . 6 . 1971 , p . 51 . No L 58/6 Official Journal of the European Communities 5 . 3 . 76 have laid down the implementing rules for the condition referred to above ; whereas, therefore, the application of these Regulations as far as the said implementing rules are concerned should also be suspended,  Article 6 (2) and (3 ) of Annex I to the Agreement between the European Economic Community and the Arab Republic of Egypt ;  Article 4 (2) and (3 ) of Annex I to the Agreement establishing an association between the European Economic Community and Republic of Tunisia ;  Article 4 (3 ) and (4 ) of Annex 6 to the Additional Protocol annexed to the Agreement establishing an association between the European Economic Community and Turkey. Article 2 The application of Regulations (EEC) No 1252/73 , (EEC) No 2047/70, (EEC) No 1627/75 , (EEC) No 1467/69 , (EEC) No 2411/73 , (EEC) No 1472/69 and (EEC) No 1233/71 , shall be suspended as regards imports of fresh lemons originating in the countries concerned. HAS ADOPTED THIS REGULATION : Article 1 The application of the following provisions shall be suspended as regards imports of fresh lemons originating in the countries in question :  Article 5 (2) and (3 ) of Annex I to the Agreement establishing an association between the European Economic Community and the Republic of Cyprus ;  Article 7 (2) and (3 ) of Annex I to the Agreement between the European Economic Community and Spain ;  Article 8 (3 ) and (4) of Protocol 1 annexed to the Agreement between the European Economic Community and the State of Israel ;  Article 4 (2 ) and (3 ) of Annex I to the Agreement establishing an association between the European Economic Community and the Kingdom of Morocco ; Article 3 This Regulation shall enter into force on 1 April 1976. It shall be applicable until 31 May 1976. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 February 1976 . For the Council The President M. MART